New GPC Inc. v Kaieteur Newspaper Inc. (2015 NY Slip Op 00294)





New GPC Inc. v Kaieteur Newspaper Inc.


2015 NY Slip Op 00294


Decided on January 8, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 8, 2015

Tom, J.P., Saxe, Feinman, Clark, Kapnick, JJ.


13992N 155301/12

[*1] New GPC Inc., Plaintiff-Appellant,
vKaieteur Newspaper Inc., Defendant-Respondent.


Ray Beckerman, P.C., Forest Hills (Ray Beckerman of counsel), for appellant.
Law Offices of James F. Sullivan, P.C., New York (James F. Sullivan of counsel), for respondent.

Order, Supreme Court, New York County (Joan M. Kenney, J.), entered April 7, 2014, which, inter alia, denied plaintiff's motion to compel certain deposition testimony, unanimously affirmed, without costs.
Plaintiff failed to show that the editor of a "sister" newspaper of defendant, which has no common ownership, but which appears to dictate content for defendant paper, is under the control of defendant so as to require defendant to produce him (compare Pegasus Aviation I, Inc. v Varig Logistica S.A., 118 AD3d 428, 430-431 [1st Dept 2014]). Nevertheless, as recognized by the motion court, plaintiff may seek the editor's deposition through a properly issued deposition subpoena. Plaintiff also makes no substantive argument as to why it should not be
required to designate deponents of defendant corporation,
rather than simply demand depositions of "any" employees, directors or officers with knowledge of the facts (see CPLR 3106[d]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 8, 2015
CLERK